United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, EAU CLAIRE
STATION, Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0312
Issued: May 17, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 27, 2017 appellant filed a timely appeal from a May 30, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
elapsed from OWCP’s last merit decision, dated April 7, 2016, to the filing of this appeal, pursuant

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from May 30, 2017, the date of OWCP’s last decision was November 26,
2017, a Sunday; consequently, the period for filing the appeal ran to the next business day, Monday,
November 27, 2017. Since using November 28, 2017, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is November 27, 2017, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of the claim.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 19, 2014 appellant, then a 50-year-old retired city letter carrier, filed an
occupational disease claim (Form CA-2) alleging that he sustained arthritis and chondromalacia
patella of the bilateral knees, left shoulder arthritis, and a torn rotator cuff causally related to factors
of his federal employment. He attributed his condition to his work as a letter carrier. Appellant
advised that he was currently “receiving disability for both knees and right shoulder” and that he
was submitting his claim to separate these injuries from other accepted conditions.4 He stopped
work on October 2, 2013.
By development letter dated February 27, 2015, OWCP requested that appellant provide
additional factual and medical evidence in support of his claim, including a detailed description of
the employment factors that he believed resulted in his condition. It noted that he had retired on
March 7, 2014.5
In a March 23, 2015 response, appellant related that his condition resulted from “day-today activities, and repetitive motion….” He indicated that he had undergone knee surgery in 1984
and right shoulder surgery in 1996.
By decision dated April 10, 2015, OWCP denied appellant’s occupational disease claim.
It found that he had not established the factual component of his claim as he did not provide a
detailed description of the specific work factors identified as causing his condition. OWCP further
noted that appellant had not submitted sufficient medical evidence supporting a diagnosed
condition due to work factors.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional factual and medical evidence after OWCP rendered its
May 30, 2017 decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the
time of its final decision. Therefore, the Board is precluded from reviewing this additional evidence for the first time
on appeal. 20 C.F.R. § 501.2(c)(1).
4

OWCP accepted that appellant sustained an aggravation of bilateral plantar fasciitis under File No. xxxxxx456.

5
On February 24, 2014 the Office of Personnel Management found that appellant was disabled from work as a city
carrier due to a torn left shoulder rotator cuff, bilateral knee pain, and bilateral plantar fasciitis.

2

On January 15, 2016 appellant requested reconsideration.6 He submitted a September 26,
2013 letter from the Government Accountability Office (GAO) regarding occupational injuries,
including those caused by repetitive motion, at the employing establishment. The letter indicated
that “repetitive motions were the most common cause of long-term occupational illnesses
regardless of severity or route type.”
By decision dated April 7, 2016, OWCP denied modification of its April 10, 2015 decision.
It found that appellant had not submitted specific information identifying the cause of his claimed
employment injury, and thus had not demonstrated fact of injury.
On April 4, 2017 appellant requested reconsideration. In a statement dated March 29,
2017, he asserted that the September 26, 2013 letter from the GAO supported that repetitive motion
caused the most occupational injuries at the employing establishment. Appellant discussed the
GAO findings regarding the percentage of injuries on different routes resulting from repetitive
motion. He related that physicians told him that it was very probable that repetitive motion caused
his left shoulder injury, but that some doctors refused to complete paperwork when he mentioned
a workers’ compensation claim.
By decision dated May 30, 2017, OWCP denied appellant’s request for reconsideration of
the merits of his claim under section 8128(a). It found that the evidence submitted was cumulative
in nature.
On appeal appellant contends that his physicians were unwilling to attribute his left
shoulder injury to his work as a letter carrier. He submits a statement describing his employment
duties and history of prior shoulder injuries.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.7
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.8
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.9 If OWCP chooses to grant reconsideration, it
6
On May 9, 2015 appellant requested a telephone hearing before an OWCP hearing representative. On January 15,
2016 he marked on the appeal request form that he wanted a request for reconsideration instead of an oral hearing.
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010).

9

Id. at § 10.607(a).

3

reopens and reviews the case on its merits.10 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.11
ANALYSIS
In merit decisions dated April 10, 2015 and April 7, 2016, OWCP denied appellant’s
occupational disease claim as he failed to submit a detailed description of the work factors that he
alleged to have caused his condition. It thus found that he did not establish the factual aspect of
his claim. On April 4, 2017 appellant timely requested reconsideration. The issue is whether he
has submitted evidence or argument in support of his reconsideration request sufficient to warrant
reopening his case for further merit review pursuant to section 10.606(b)(3).
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered,
or submit pertinent new and relevant evidence. On reconsideration, appellant asserted that the
September 26, 2013 letter from the GAO established that repetitive motion caused the majority of
occupational injuries at the employing establishment. He discussed the findings from the GAO
regarding specific routes and repetitive motion. The Board has held, however, that newspaper
clippings, medical texts, and excerpts from publications are of no evidentiary value in establishing
causal relationship between a claimed condition and an employee’s federal employment as such
materials are of general application and are not determinative of whether the specific condition
claimed is related to the particular employment factors alleged by the employee.12 The GAO report
is not relevant to the underlying issue of whether appellant has sufficiently identified, through the
submission of a detailed statement, the work duties to which he attributed his condition. Evidence
that does not address the particular issue involved does not warrant reopening a case for merit
review.13
Appellant asserted that physicians attributed his left shoulder injury to repetitive motion,
but would not complete paperwork for a workers’ compensation claim. As discussed, however,
OWCP, denied appellant’s claim as he failed to specifically identify the work factors alleged to
have caused his condition. Appellant’s assertion is not relevant to the initial underlying question
of whether he has factually established his claim.14
Appellant has not shown that OWCP erroneously applied or interpreted a specific point of
law, advanced a relevant legal argument not previously considered by OWCP, or submitted
pertinent and relevant new evidence not previously considered by OWCP. The Board accordingly

10

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

11

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

12

See L.C., Docket No. 17-0518 (issued July 21, 2017).

13

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

14

Id.

4

finds that appellant did not meet any of the requirements of 20 C.F.R. § 10.606(b)(3). Therefore,
pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 17, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

